J-S59021-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ANTOINE WILSON

                            Appellant                No. 3210 EDA 2013


          Appeal from the Judgment of Sentence September 27, 2013
              In the Court of Common Pleas of Philadelphia County
    Criminal Division at No(s): CP-51-CR-0010792-2008 MC-51-CR-0015454-
                                      2008


BEFORE: SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                        FILED OCTOBER 10, 2014

        Antoine Wilson appeals from his judgment of sentence, entered in the

Court of Common Pleas of Philadelphia County, following the entry of an

open guilty plea to possession of a firearm (prohibited) (CP-15-CR-0006700-

2012).1 The trial court sentenced Wilson to 4-8 years’ incarceration, to be

followed by two years of reporting probation.      Wilson’s firearm conviction


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 See 18 Pa.C.S. § 6105. In addition to the firearm offense, Wilson was also
charged with possession of an instrument of crime (PIC). After entering into
a non-negotiated guilty plea to the offense in March 2013, the
Commonwealth and court permitted Wilson to withdraw his guilty plea and
enter into a new plea in September 2013 to possession of a firearm only, the
current case on appeal. The PIC charge was nolle prossed. N.T. Guilty Plea,
9/27/13, at 12-13, 21.
J-S59021-14



violated his probation on a prior sentence for possession with the intent to

deliver a controlled substance.2        As a result of the probation violation, the

court resentenced Wilson to 6-23 months’ incarceration, followed by three

years of probation (CP-51-CR-0010792-2008). The cases were consolidated

and the court ordered that the drug sentence run concurrently to the firearm

sentence. After careful review, we affirm.

       On appeal, Wilson contends that the verdict is against the weight of

the evidence and that the evidence is insufficient to sustain his convictions.

Both arguments are meritless.3            Not only did Wilson indicate in his oral

colloquy that he had been fully apprised by his attorney of the elements of

the offense to which he pled guilty, N.T. Guilty Plea, 9/27/13, at 30, but in

his written colloquy Wilson admits he committed the offense and that his

attorney told him what the elements of the crime are for purposes of proving

a conviction. Written Guilty Plea, 3/11/13, at 1. Moreover, because no fact-

finder is involved in a guilty plea, Wilson’s weight of the evidence claim is

misplaced. See Commonwealth v. Allen, 277 A.2d 818 (Pa. 1971) (it is


____________________________________________


2
  On December 8, 2008, Wilson entered a guilty plea to possession with
intent to deliver a controlled substance. He was placed on house arrest with
electric monitoring and ordered to serve three years’ supervised probation.
3
  Specifically, Wilson claims that the Commonwealth failed to prove that he
possessed a weapon at any time during the underlying incident. To the
extent that Wilson argues that the evidence was insufficient to sustain his
conviction for PIC, we remind him that that charge was nolle prossed.




                                           -2-
J-S59021-14



well established that entry of guilty plea limits rights afforded to defendant

on appeal); see also Commonwealth v. Culbreath, 264 A.2d 643, 645

(Pa. 1970) (“a plea of guilty, knowingly made, constitutes an admission of

guilt and is a waiver of all nonjurisdictional defects and defenses.”).

       We rely upon the opinion authored by the Honorable Glynnis D. Hill, to

affirm Wilson’s judgment of sentence.            We instruct the parties to attach a

copy of that decision in the event of further proceedings in the matter.

       Affirmed.4

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/2014




____________________________________________


4
  To the extent that Wilson argues in his brief that his sentence constitutes
cruel and unusual punishment and that the case should be remanded for
resentencing, we find it waived for failure to include it in his Pa.R.A.P.
1925(b) statement.



                                           -3-